In a negligence action to recover damages for personal injuries sustained by plaintiff Frances Floriani and for medical expenses, etc., incurred by her husband, plaintiffs appeal, on the ground of inadequacy, from a judgment of the Supreme Court, Nassau County, entered December 5, 1972, in their favor, upon a jury verdict of $2,000 for Mrs. Floriani and $750 for Mr. Floriani. Judgment reversed, tm the- law, and new trial granted, on the issues of damages only, with costs to abide the event, unless, within 30 days after entry of the *729order to be made hereon, defendant serves and files with the clerk of the trial court a written stipulation consenting to increase the verdict to $7,500 for plaintiff Frances Floriani and $1,500 for plaintiff Joseph Floriani and to the .entry of an amended judgment in accordance therewith, in which event .the judgment, as so amended and increased, is affirmed, without costs. The appeal did not present questions of fact. The verdict was inadequate to the extent indicated herein. Munder, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.